DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a” code generator circuit again, creating ambiguity about whether it is the same or different from the code generator circuit of the parent claim. first spreading code now lacks antecedent basis in light of the parent claim amendment. The claim could be corrected by amending as follows: …wherein the digital signal processor includes [[a]] the code generator circuit, .
Claim 6, and thus claim 8 by way of dependence, recites the second spreading code. There is now lack of antecedent basis for this limitation in the claim in light of the parent claim amendment.
Claim 13 recites “a” code generator circuit again, creating ambiguity about whether it is the same or different from the code generator circuit of the parent claim 9. Also, the first spreading code now lacks antecedent basis in light of the parent claim amendment. The claim could be corrected by amending as follows: …wherein the digital signal processor includes [[a]] the code generator circuit, .
Claim 14, and thus claim 16 by way of dependence, recites the second spreading code. There is now lack of antecedent basis for this limitation in the claim in light of the parent claim amendment.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 recites a second bit-to-symbol mapper that provides the second plurality of symbols based on the second encoded data. This contradicts the parent claim where the second plurality of symbols is already provided by the original bit-to-symbol mapper based on the original encoded data. Claim 8 is effectively attempting to replace a limitation, rather than further limit.
Claim 16 recites a second bit-to-symbol mapper that provides the second plurality of symbols based on the second encoded data. This contradicts the parent claim where the second plurality of symbols is already provided by the original bit-to-symbol mapper based on the original encoded data. Claim 16 is effectively attempting to replace a limitation, rather than further limit.

Allowable Subject Matter
Claims 1-4, 9-12 and 17-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 5, 6, 8, 13, 14 and 16 are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636